Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 DETAILED ACTION
          Status of claims: claims 1-19 and 21-22 are pending.  
          The amendment filed 11/30/2021 which adds claim 22 and amends claim 11 has been entered. Claim 20 was canceled by the amendment filed 11/28/2018. New claim 22 is drawn into the examined invention. Claims 1-19 and 21-22 are under examination.  
                                    Continuation data and claimed benefit
This application is a CON of 14095451 filed 12/30/2013 (now US Pat. No. 9725498), which is a CIP of 12804306 filed 7/19/2010 (now US Pat. No. 8618250) which claims benefit of a prior-filed application 61335432 filed 1/7/2010 and 61271218 filed 7/17/2009 under 35 U.S.C. 119(e). The provisional application 61271218 has full support for the elected invention (see below).
                     Withdrawal of rejection 
 The 112(b) rejection of claim 11 is withdrawn in light of the amendment of claim 11. 
   
            Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 

[1] Claims 1, 5-9, 15-16 and new claim 22 are rejected under 35 U.S.C. 103(a) over as obvious over US 20070099244 (‘244) and Raynal et al. (J. Biol. Chem. (2005) 281, 3821-3831).
‘244 discloses a synthetic collagen like polypeptide comprising inhibitory sequence (an integrin binding motif) “GFPGER” (SEQ ID NO:6) (claim 1) ([0034] and ref claim 24 of ‘244)  that inhibits the integrin-collagen binding ([0029], lines 7-9, ‘244) wherein the sequence is in a triple helical structure ([0034], ‘244). The “synthetic collagen like polypeptide” of SEQ ID NO:21 (‘244) has a triple helical structure ([0032], lines 1-6, ‘244) which is equivalent to instant “triple helical backbone” in claim 1.  
The sequence “GFPGER” is a motif (collagen like peptide) capable of binding integrin, e.g., α1β1 and α11β1 (claims 1, 6) (see [0032], lines 19-20 and 24-25; and ref claim 25 of ‘244). The “GFPGER”  reads on instant “GX1Y1GX2Y2” wherein X1 is F; Y1” is “P”; “X2 ” is E; (claim 1) in the instant sequence “GXX GX1Y1GX2Y2 GXX” (instant SEQ ID NO:13, claim 1) wherein X is any amino acid. It is noted that ‘244 teaches that Y2 is R; yet, the obviousness for Y2 being K is established by combination of ‘244 and Raynal (see below).
In “GFPGER”, “GER” is contributing to integrin binding (claim 1) (see [0008], lines 23-24, ‘244).  Thus, the “collagen like polypeptide” comprising the motif “GFPGER” has ability of binding integrin (as applied to claim 1) wherein the ‘integrin” is a collagen ligand (claim 6). The sequence “GFPGER” (‘244) allows the collagen like polypeptide for specific binding to α1β1 integrin (claims 6, 7) (see ref claim 24-25 of ‘244). It has been well known that repeating Gly-X-Y sequence  (wherein X often is proline and Y is hydroxyproline) acts as collagenous domain having characteristic triple helix structure  ([0006], lines 5-8, ‘244).  The synthetic collagen like polypeptide (‘244) has such the triple helix structure (see below the following section) and is non-toxic (claim 1) due to its in vivo applications ([0038], lines 7-8, 244). 
The teaching of the “collagen-like peptide” (‘244) comprising the integrin-binding motif “GFPGER” (which is not lone but rather it is flanked by a region) is the following.  	
Since the “synthetic collagen-like peptide” contains the integrin-binding GER motif in “GROGER” ([0023], lines 12-16, ‘244) and one of examples of said “synthetic collagen-like peptide” is SEQ ID NO:21 ([0032], lines 1-5, ‘244) “GPXGPXGPX-GRXaaGER-GPXGPXGPX”, wherein “Xaa” is hydroxyproline “O”; then, GRXaaGER becomes “GROGER”, and since “GFPGER” also contains the integrin-binding “GER” sequence and since like GFPGEP the GROGER is also a functional sequence for binding integrin (see above discussion), by considering SEQ ID NO:21 as backbone sequence of the “synthetic collagen-like peptide” comprising flanking sequence “GPXGPXGPX”, it would have been obvious to replace GROGER by “GFPGER”. Such the replacement  would result in the “synthetic collagen-like GFPGER-GPXGPXGPX), which contains the sequence “GPX-GFPGER-GPX” which reads on instant “GXX GX1Y1GX2Y2 GXX” (SEQ ID NO:13, claim 1) wherein X is any amino acid. In the sequence “GPX-GFPGER-GPX”, the “GPX” reads on “GXX” portions of SEQ ID NO:13 and “GFPGER” (which can be substituted by “GFPGEK”, see the further discussion in the following) reads on “GX1Y1GX2Y2” of SEQ ID NO:13 (claim 1).
Moreover, ‘244 has suggested that a shorter peptide can be designed to be flanked by three GPO repeats (wherein “O” stands for hydroxyproline) (see [0063], lines 2-4, ‘244); indeed, ‘244 has set forth one of examples of the synthetic collagen-like peptide of SEQ ID NO:21 that has triple helical structure ([0032], lines 1-6) and contains three GPO at each side of the integrin-binding motif “GROGER” (i.e.,“GPOGPOGPO-GROGER- GPOGPOGPO”). One skilled in the art would have readily known that three GPO in the sequence determine triple helices’ formation, since it has been well known that the characteristic triple helix structure of collagenous domain are formed/determined by the repeating Gly-X-Y, wherein X is proline and Y is hydroxyproline ([0006], lines 5-8, ‘244), i.e., formed/determined by the repeating “GPO” sequence. Thus, ‘244 has provided rationale for inserting  “GFPGER” (an “inhibitor” of integrin-collagen interaction) into the above-mentioned collagen-like peptide sequences wherein the GFPGER motif sequence is flanked by GPO repeats”.  
The GFPGER can be modified by conservative amino acid substitution (R to K) to result in GFPGEK (see below for further discussion). As result, the modified product “GFPGEK” flanked by GPO reads on instant SEQ ID NO:13 (claim 1).

 ‘244 does not expressly teach that the integrin-binding motif “GFPGER” is “GFPGEK”  which reads on the subsequence “GX1Y1GX2Y2” in instant SEQ ID NO:13 (claim 1) which is capable of binding α1β1 integrin (see [0032], and ref claims  16-18 of ‘244); and limitation of new claim 22 also reads on GFPGEK.
However, it is has been known in the art (Raynal) that GEK motif  can be substituted for GER and resulting product containing GEK retains binding to α1β1 integrin (p.3821, 2nd paragraph, lines 13-14, Raynal). 
Accordingly, ‘244 has taught GFOGEK (SEQ ID NO:8) in the inhibitory sequence having triple helical structure (see [0034], ‘244) as one of inhibitors for α1β1 integrin binding (see [0032], ‘244). By comparison of  GFOGEK to GFOGER that is also a functional integrin binging inhibitor ([0026], lines 16-20, ‘244), one skilled in the art would have known that change residue R to K is an alternative for constructing the integrin binding peptide. These together suggest that the “GER” motif in “GFPGER” (‘244)  can be replaced by “GEK” to result in “GFPGEK” (claims 1, 22).
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the integrin binding motif/sequence “GFPGER” 1β1, and because the relative art  Raynal has taught the “GER” motif can be substituted by “GEK” without substantially influencing its binding to the integrin α1β1 (see above). Therefore, one of skilled in the art would have substituted “GFPGEK” for “GFPGER” and would have tested its ability of binding α1β1 integrin as well as compared it with the cognate sequence “GFPGER”, and would have applied the peptide comprising the “GFPGEK” for its use in cell adhesion, migration, proliferation and differentiation, angiogenesis and platelet aggregation based on integrin-collagen interaction (see abstract; and [0007], lines 11-15, ‘244) with reasonable expectation of success.  

Alternative, it would have been obvious to try in light of the combined references ‘244 and Raynal teachings (see above), because choosing the “integrin α1β1 binding motif” “GFPGEK” acting as an alternative choice of “GFPGER” that is an integrin α1β1 binding motif as well which meets predictability regarding the integrin binding functionality and the reasonable expectations by those of ordinary skill in the art.

The following is the obviousness of claims 5-9 and 15-16 over ‘244
It has been well known in the art that collagen triple helix structure formed by repeating Gly-X-Y sequence wherein X often is proline (“P”) and Y is hydroxyproline (“O”) (see [0006], lines 5-8, ‘244), i.e., “Gly-X-Y” is “GPO”. Since in “GFPGER” the motif  “GER” is contributing to integrin binding ([0008], lines 23-24, ‘244), introducing the triple helical structure having the integrin binding motif GFPGER that is flanked by the “GPO” repeating sequences (see above)  into SEQ ID NO:21 (collagen-like peptide) would result in the altered collagen-like peptide in which the integrin (a collagen ligand) binding affinity is enhanced by “GFPGER”, as applied to claim 5. 
The sequence “GFPGER” (‘244) specifically binds α1β1 integrin (claims 6, 7) (see ref claim 24-25 of ‘244 and [0032], last eight lines, ‘244).
‘244 teach recombinant collagen-like polypeptide ([0029], lines 6-7; and ref claim 20 of  ‘244) and teach purification of recombinant collagen (example 2). Since the modified SEQ ID NO:21 polypeptide comprises the triple helical structure sequence “GFPGEK”, it is reasonably expected that the collagen-like polypeptide purified has a higher melting temperature than an unmodified triple helical backbone peptide (claim 8) for the reasons set forth below.
The melting temperature (Tm)  of the GROGER (SEQ ID NO: 4) is 41 [Symbol font/0xB0]C slightly lower than the Tm of 43 [Symbol font/0xB0]C of triple helix collagen-like peptide (SEQ ID NO: 15) ([0063], last 4 lines, ‘244. The triple helical protein “Scl2-2” having  GFPGER (SEQ ID NO: 10) (evidence by [0091] and p.12, line 7, instant specification) has increased Tm (evidenced by [0090], lines 1-4; and [0098], instant specification).  Since it is obvious to replace “GROGER” by “GFPGER” which in 
Since the triple helical backbone collagen-like protein should have inherent capability of binding fibronectin (claim 15) because fibronectin interacts with the integrin (see p.3821, left col., lines 13-14, Raynal) while the collagen-like protein binds the integrin, wherein the fibronectin may be in an acellular matrix derived from mammals (claim 16) as evidenced by [0011], last four lines of instant specification, claims 15 and 16 are rejected.
‘244 discloses that the synthetase collagen like polypeptide comprising the sequence “GFPGER” (which inhibits integrin interaction with collagen, see [0038]) thereby supporting  s extracellular matrix assembly (se ref claims 23, 26 and 27 of ‘244), as applied to claim 9.  
Therefore, the combination of the references’ teachings renders the claims prima facie obvious.  

The applicants’ response to the above 103 rejection
The response filed 11/30/2021 asserts that  the “structure” in the a triple helical structure comprising “GFPGER” taught by Hook (‘244) is not the claimed sequence GXX GX1Y1GX2Y2 GXX” (SEQ ID NO:13) (p.7, last para, lines 1-7, the response). Also, the response argues that there is no guidance in the combination to select the one residue (i.e., change R to K in GFPGER) (see p.7, last para, lines 9-11, the response).

The applicant’s argument is found not persuasive. This is because ‘244 has taught “synthetic collagen-like peptide” that has the triple helical structure ([0032], ‘244) comprising GFPGER. ‘244 has disclosed the amino acid sequence (SEQ ID NO:21) “GPXGPXGPX-GRXaaGER-GPXGPXGPX” for the synthetic collagen-like peptide wherein GRXaaGER is integrin binding motif and flanking sequence GPXGPXGPX contributes to triple helical formation.  Since the integrin binding motif “GFPGER” can be substituted by “GFPGEK” (see the corresponding discussion in the rejection and in following section), then the sequence “GPXGPXGPX-GRXaaGER-GPXGPXGPX” becomes “GPXGPXGPX-GFPGEK-GPXGPXGPX”. In the subsequence “GPX-GFPGEK-GPX”, the “GPX” reads on “GXX” portions of SEQ ID NO:13 and “GFPGEK” reads on “GX1Y1GX2Y2” of SEQ ID NO:13 (claim 1).  Regarding the argument of lacking the guidance, applicant has realized that ‘244 has disclosed GFPGER integrin-binding motif. Raynal has taught in the integrin-binding motif, “R” can be substituted by “K” (more detail in this regard associated with the argument of “obvious to try” will be addressed in the following sections. 

From p.7, last para, line 7 to p.9, line 1, the response submits that an obvious to try argument in the rejection is not valid in this case, and asserts that, though there is only one residue to be change, there is no guidance on the combination to select the one residue (GER 
The response argues that the combination of  the references Hook “244 and Raynal is improper because the combination does not identically discloses a synthetic collagen peptide that facilitates wound closure and has the sequence such as GFPGEK(p.8, 3rd para, the response).

The applicant’s arguments are found not persuasive. It is noted that the 103 rejections are not solely based on the obvious to try rationale which is set forth in the Office action as an alternative rejection. 
MPEP states that “[A]n "obvious to try" rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. " [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” (MPEP2145 VIII(B)). In this case, ‘244 has taught the integrin α1β binding sequence GFPGER, and Raynal has taught that the GER motif in an the integrin α1β1 binding sequence can be substituted by GEK. In addition, the amino acid substitution of R by K is well known conservative substation. Moreover, in Table 1 at page 3823, Raynal teaches “GER and related sequences” in boldface encompasses four “GEK” motifs, which suggests the GEK has been considered to be GER related motif. This meets “choosing a finite number of identified, predictable solutions”  per MPEP. Since GEK substitution for GER has the integrin binding activity as taught by Raunal, it would have been obvious for one skilled in the art to try this substitution with predictable result, i.e., the integrin binding functionality such as binding to α1β1 integrin. One skilled in the art would have done so with reasonable expectation of success. Thus, the applicant’s argument “there is nothing on the record to show which residue to replace” is baseless and does not support the applicant’s position. Also, the applicant’s argument that the obviousness lacks support is not persuasive because Raynal’s teaching has provided one of ordinary skill in the art with a reason and motivation to make the substitution (R to K) with a reasonable expectation of success. 

Applicant has not provided factual evidence showing that replacing the integrin-bonding GFPGEK sequence in the place of an integrin-binding motif “GRXaaGER”  in SEQ ID NO:21 (‘244) that is collagen-like peptide capable of forming triple helical structure will not arrive at the claimed synthetic collagen set forth in claim 1. Thus, the obviousness rejection of claim 1 is proper.


 	Additionally, the response asserts that the Examiner is opining that GFPGER is identical to GRPGER which is identical to GRPGEK which is identical to GRPGEN which is identical to GRPGEK which is identical to GRPGEN which is identical to GFPGEK which is identical to GFPGEN, and that  Examiner has taken position that all the GX1Y1GX2Y2 are identical (p.9, lines 2-5, the response). Further, the response asserts that the combination of references’ teachings does not identically disclose a triple helical backbone protein having the sequence including GFPGEK (p.8, 3rd para, the response). 
	 Since none of the 103 rejections mentions and/or discusses that  GFPGER is identical to GRPGER and so on and so forth, and since the rejections do not state that all the GX1Y1GX2Y2  are identical (e.g., GRPGEK is identical to GRPGEN etc), the applicant’s argument is baseless and does not support the applicant’s position.
	Regarding the argument that the combination does not identically disclose a triple helical backbone protein having the sequence, the obviousness and rationale of incorporating the integrin-binding motif such as GFPGER in the triple helical forming sequence of SEQ ID NO:21 taught by ‘244 has been addressed in the first section of the response to the applicant’s arguments.
Therefore, the 103 rejection is proper and maintained.

[2] Claims 2-3 remain rejected under 35 U.S.C. 103 as being patentable over US 2070099244 (‘244) and Raynal et al. (J. Biol. Chem. (2005) 281, 3821-3831) as applied to claim 1 from which claims 2-3 depend, and further in view of  Humtsoe et al. (J. Biol. Chem.  (2005) 280, 13848-13857).
The teachings of claim 1 by ‘244 and Raynal has been set forth above.  
 ‘244 and Raynal do not expressly teach the collagen like polypeptide is produced in a prokaryotic expression system (claim 2) or derived from a Streptococcal protein (claim 3). 
 	‘244 has taught producing the collagen-like polypeptide can be done by recombinant  technique using an expression vector comprising a DNA sequence  encoding  said polypeptide (see [0031], ‘244; and ref claims 8-10 of ‘244), as applied to claim 2.
Humtsoe teaches a recombinant streptococcal collagen like protein Scl1 (abstract, lines 1-5, Humtsoe) which is recombinantly expressed in E.coli using an expression victor (see p.13849, Recombinant Proteins” section), i.e., in prokaryotic expression system (claim 2) and is derived from a Streptococcal protein (claim 3). 
	It would have been obvious for one of ordinary skill in the art to recombinantly produce the collagen like polypeptide  (‘244) using a bacterial expression system. This is because  the synthetic collagen like polypeptide comprising the GFPGER or GFPGEK (see above) sequence having the triple helical structure (‘244) is chemically synthesized using by a solid phase method ([0023], last 2 lines; and [0047] of Example 6, ‘244). Yet, it is well within purview of one of ordinary skill in the art that the GFPGEK-containing polypeptide can be alternatively synthesized by conventional recombinant DAN technology using bacterial expression system as taught by Humtsoe (see above).  Therefore, it is obvious to design and make the recombinant construct (vector) that contains a nucleotide sequence encoding the amino acid sequence comprising one or more  “GFPGEK” that is obvious alternative to GFPGER  that is  the integrin α1β1 binding motif (see above discussion) which is also the common subject matter of Humtsoe (see p.13851, left col., lines 8-10). Since it has been successful to recombinantly produce the collagen like polypeptide (by Humtsoe) in bacterial host cell wherein the “collagen like polypeptide” having integrin binding ability (p.13849, left col., 2bd  paragraph, Humtose) which is the common  subject matter of ‘244, one of ordinary skill in the art would have readily constructed the expression vector for the collagen-like polypeptide (‘244) comprising the 
integrin-binding motif “GFPGEK” (an obvious functional alternative to “GFPGER) and  would have readily recombinantly expressed/produced said collagen-like polypeptide and 
formulated it into a pharmaceutical composition comprising said collagen-like polypeptide
in order  for “integrin-collagen” interaction application such as platelet aggregation and extracellular matrix assembly ([0035], lines 10-15, ‘244) with reasonable expectation of success. 

The applicants’ response to the above 103 rejection
At page 10, the response filed 11/30/2021 asserts that there is no guidance in the combination of the references’ teachings  ‘244 (Hook) and Raynal to suggest the claimed limitation (claim 1), and argues that the addition of Humtsoe does not cure the deficiencies of ‘244 with Raynal. Thus, the response requests withdrawal of the rejection.
The applicant’s arguments are found not persuasive, because the combination of the teachings of ’244 with Raynal has rendered the claim 1 from which claims 2-3 depend obvious (see the above corresponding discussions; it will not be reiterated herein).  There are no the deficiencies for the teachings by ‘244 and/or Raynal for the rejection of claim 1 need to be remedied by Humtose.  Since applicant doe not particularly point out why incorporation of Humtose does render claims 2-3 obvious, the rejection is deemed proper and maintained. 

	[3] Claims 4, 10-14, 17-19 and 21 are rejected under 35 U.S.C. 103 as being patentable over US 20070099244 (‘244) and Raynal et al. (J. Biol. Chem. (2005) 281, 3821-3831) as 730), US 20080139477 (‘477) and US 20090169615 (‘615). 
	The teaching of claims 1 and 9 by ‘244  and Raynal has been set forth above.
 ‘244 and Raynal do not expressly teach a hybrid collagen matrix comprising an acellular mammalian matrix (claims 12, 17, 18), a collagen hydrogel matrix comprising a polymer matrix (claim 19, 10-11 and 21 ), and protein formed into a vascular graft (claims 13, 14).   
The obviousness of the synthetic collagen comprising an isolated triple helical backbone protein (claim 1) which is equivalent to “triple helical backbone protein” (claims 17, 19) has been established by the combined teachings of ‘244 and Raynal (see above corresponding discussion).  The triple helical structure (‘244) which is equivalent to instant triple helical backbone (claims 17 and 19) is the component of the composition “collagen matrix” of (claim 17) and the composition “collagen hydrogel matrix” (claim 19).  

Independent claims 17 and 19 are directed to a hybrid collagen matrix composition comprising triple helical backbone (collagen-like) polypeptide of claim 1 wherein the matrix comprises acellular derived mammalian matrix (claim 17) or a polymer matrix linked to said polypeptide (claim 19).
It has been known in the relative art (‘730) that a modified collagen protein can be conjugated via cross-linked with or linked to polyethylene glycol(PEG) hydrogel which is equivalent to instant “polymer matrix” (claims 19, 21) ([0080], lines 6-8; and [0086], lines 6-7, ‘730), as applied to claim 19, and claims 10-11. Such conjugated PEG hydrogel (matrix) allows for rapidly gelling formulation having a specified range of adhesive and cohesive properties (see [0080], lines 3-8; [0268], lines 6-7, ‘730). Since the instant specification has defined that the one or more integrin binding motifs may be one  or more GXY collagen-like repeats (page 5, lines 14-15, the specification), per this definition, “…polymer matrix are linked at the one or more integrin binding motifs…” (claim 19) is given BRI as that the “matrix” can be linked to various portion of the prior art “collagen like polypeptide “ (‘244) which comprising rich GXX (wherein one of “X” is Pro and other “X” can be or any amino acid); and thus, the above prior art teachings at to linking to polymer “PEG” (‘730) are applied to claim 19.    
Said PEG hydrogel has useful feature [advantage] that it can be formulated as a sealant and deposited over an acellular matrix implant (claims 12, 17, 18) in form of a collagen sponge or scaffold ([0041] and [0069], ‘730) implanted into a tissue lesion such as cartilage lesion/regeneration (see [0086], lines 3 and 7; [0295] and abstract, ‘730), wherein the acellular matrix implant is prepared from mammal bovine (claims 12, 17) ([0182] and [[0185], ‘730) and wherein said sealant seals and protects the wound from the exterior ([0221], last two lines, ‘730), suggesting usefulness for wound healing that is an obvious version of facilitating wound closure set forth in claim 17. 
advantage] for cartilage or bone repairing and restoration/regeneration (claim 18) (see abstract; and [0019] and [0034], ‘730).
In addition, it has been known in the prior art (‘ 477) that the synthetic collagen-like protein ([0002], lines 1-4, ‘477), which is the common subject matter of ‘244, has a wide range of medical applications including vascular graft (as applied to claims 13, 14, 18) and wound dressing (see [0127], lines 3-13, ‘477). Thus, formulation of said “synthetic collagen-like polypeptide’ (‘244) into a vascular graft (claims 13, 18) or a lumen of a vascular graft (claim 14) would be obvious over the prior art. In addition, the collagen compound formulated in topical composition (claim 4) for topical administration has been known in the prior art (see [0013] and [0120], ‘615).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the invention to conjugate /formulate the “synthetic triple helical collagen” (‘244), which is the modified collagen protein, with the polyethylene glycol hydrogel which in turn can be conjugated to the acellular matrix implant as taught by ‘730. This is because the polyethylene glycol hydrogel matrix governs the mechanical strength [advantage] and degradation pattern of collagen conjugated ([0267], lines 3-4, ‘730); and wherein said acellular matrix implant is biodegradable ([0103], line 2, ‘730) and useful [advantage] for medical applications, e.g., treatment of tissue (osteochondral) defect and treatment of cartilage or bone lesion (see [0031], lines 5-7; [0019] and [0034],‘730) and also useful for cartilage or bone repairing and regeneration (abstract; and [0019] and [0034], ‘730). 
Having been motivated by the above references’ teachings, one of ordinary skill in the art would have readily modified the synthetic collagen (‘244) by conjugating it with the polyethylene glycol (PEG) hydrogel (a “polymer matrix”) and/or attached it to the acellular matrix implant for various desired medical applications (see above discussion) with reasonable expectation of success. 
 Therefore, the combination of the references’ teachings renders the claims prima facie obvious.  

The applicants’ response to the above 103 rejection
At pages 10-11, the response filed 11/30/2021 repeat the argument against the obviousness rejection over claim 1 regarding the amino acid sequence of SEQ ID NO:13. The response asserts that the combination of 6 references (Hook and Raynal and Humtsoe and
Schmidt and Vaughan and Pinsky) in an attempt to teach the claimed invention is evidence of the nonobviousness of the claimed invention and the rejections should be withdrawn (p.11, 2nd para, the response).

Regarding the argument that the combination of the 6 references is evidence of the nonobviousness, the applicant’s argument is found not persuasive. This is because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the prima facie case of obviousness of the claims 4, 10-14, 17-19 and 21 has been established by the combined teachings of the cited 6 references (see the rejection above). Thus, the 103 rejection is deemed proper and maintained. 
Conclusion
	  No claims are allowed.
	   	   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU, Ph. D. whose telephone number is 571-272-0939.  The examiner can normally be reached on M-F 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 

/Samuel  W. Liu/
 Patent Examiner, Art Unit 1656                                                                                                                                                                                                         March 7, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600